EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Poor on September 2, 2021.

The application has been amended as follows: 
Cancel claims 29, 30, 35, 49 and 50.
In claim 28, line 4 after the word “inhibitors” insert the phrase “comprising an iron chelator and a siderophore biosynthesis inhibitor”.
In claim 36, replace “claim 35” with “claim 28”.
In claim 39, replace “claim 35” with “claim 28”.
In claim 41, line 2, after the word “inhibitor” insert the word “further”.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the Board decision of June 29, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Nissa M Westerberg/Primary Examiner, Art Unit 1618